                         Case 3:17-cv-05659-WHA Document 468 Filed 05/13/19 Page 1 of 2

                                              I   RELL          & MANELLA                         LLP
                                                      A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                          INCLUDING PROFESSIONAL CORPORATIONS

1800 AVENUE OF THE STARS, SUITE 900               840 NEWPORT CENTER DRIVE, SUITE 400
                                                                                                                TELEPHONE (949) 760-0991
    LOS ANGELES, CA 90067-4276
     TELEPHONE (310) 277-1010                N E W P O R T B E AC H , C A L I F O R N I A 9 2 6 6 0 - 6 3 2 4    FACSIMILE (949) 760-5200
      FACSIMILE (310) 203-7199                                                                                    WEBSITE:    www.irell.com

                                                                                                                      WRITER'S DIRECT
                                                                                                                   TELEPHONE (949) 760-5222
                                                                                                                       RCarson@irell.com


                                                                  May 13, 2019

          Honorable William Alsup
          U.S. District Court Judge

                     Re:         Dkt. No. 459, Finjan, Inc. v. Juniper Networks, Inc.,
                                 Case No. 3:17-cv-05659-WHA (N.D. Cal.)

          Dear Judge Alsup:
                  Given the Court’s recent construction of the term “content processor” in U.S. Patent
          No. 8,141,154 (“the ’154 Patent”), the Court should grant summary judgment of non-infringement
          with respect to all of the accused products (i.e., the SRX gateway, the Sky ATP cloud-based service,
          and the ATP Appliance) because there is no legitimate factual dispute regarding the operation of those
          products.
                  In its May 8, 2019 Order On Second Round Of Early Motions For Summary Judgment And
          Motion To Strike And Order To Show Cause, the Court correctly construed the term “content
          processor” as a “processor that processes modified content.” Dkt. No. 459 at 11. The Court further
          noted that:

                                 Finjan offers no evidence that the accused products’ alleged content
                                 processor processes modified content. Rather, the current record shows
                                 that those products process only unmodified content. Specifically,
                                 Dr. Rubin, Juniper’s expert witness, affirmatively declared that “the
                                 accused products and the technology claimed . . . do not modify or
                                 ‘instrument’ content; as a result, they all process unmodified content
                                 received from the web server” (Dkt. No. 390-1 ¶ 38; see also id. at
                                 ¶¶ 28, 31, 34).

          Id. (alterations in original).
                  The Court is correct that Finjan presented no evidence that the accused “content processors”
          process modified content. Finjan did not present this evidence because there is none. In fact, Finjan’s
          expert, Dr. Mitzenmacher, never opined that any of the accused “content processors” process
          modified content, nor does his declaration even use the term “modified” or any related term, such as
          “substitute,” “instrument,” “hook,” or “wrap”1 to describe the content processed by the “content
          processors.” See generally Dkt. No. 369-1 (Mitzenmacher Dec.). By contrast, Juniper’s expert
          provided affirmative testimony that the accused “content processors” do not process modified
          content, both in his rebuttal declaration (as identified by the Court in the quoted section above) and
          also throughout his deposition. See Ex. 1 (Rubin Depo. Tr.) at 121:24-122:2, 180:18-181:11, 208:9-
                     1
                   “Instrument,” “hook,” and “wrap” are terms of art related to the concept of substituting
          functions in source code and modifying content. See Dkt. No. 390-1 (Rubin Dec.) at ¶ 28; see also,
          e.g., IPR2019-00031, Exhibit 1004 (expert declaration) at ¶¶ 23-26 (discussing the terms
          “instrumenting,” “hooking,” and “wrapping”).

          10678823                                                          -1-
                 Case 3:17-cv-05659-WHA Document 468 Filed 05/13/19 Page 2 of 2
IRELL & MANELLA                               LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




  209:19 (Dr. Rubin uniformly testifying at his deposition that the accused “content processors” do not
  process modified content). Finjan did not attempt to contest any of this evidence either in its reply
  brief or in any of Dr. Mitzenmacher’s testimony, instead electing to base its infringement theory on a
  questionable claim construction issue. Having lost this dispositive issue, there is no basis for Finjan
  to continue litigating the ’154 Patent against Juniper.
         In sum, Finjan has never alleged an infringement theory in which the accused “content
  processors” process modified content. Nor could it, because Juniper’s accused “content processors”
  process only unmodified content—something Finjan knows full well given that Finjan has thoroughly
  examined Juniper’s source code. There is no legitimate factual dispute that Juniper’s accused
  “content processors” do not process modified content, so the Court should grant Juniper summary
  judgment of non-infringement of the ’154 Patent.
                                                    Respectfully submitted,
                                                     /s/ Rebecca L. Carson
                                                    Rebecca L. Carson
                                                    IRELL & MANELLA LLP
                                                    Attorneys for Defendant
                                                    Juniper Networks, Inc.




  10678823                                               -2-
